DETAILED ACTION
This is on the merits of Application No. 16/920944, filed on 07/06/2020. Claims 1-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/06/2020 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because it is unclear how the brake interacts with the clutch element. Fig. 3 does not appear to show the second actuation area and Fig. 4 shows unclear dotted lines overlapping without any clear indication of how the brake and clutch element interact.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claim 12 recites the limitation “and/or.”  Because each claim can only be drawn to one invention, alternative options must be listed as “at least one of X and Y.”  
Claim 13 states “A method for operating a door drive for a door” and should state --A method of operating a door drive of a door--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2008/0271552 to Arenz et al.
Arenz discloses:
(Claim 1) A door drive for a door, the door drive comprising: a drive motor (Fig. 2 22), a drive shaft (Fig. 3 23) drivable and thereby rotatable by the drive motor, a clutch (7), and a threaded spindle (8) which is drivable and thereby rotatable by the drive shaft via the clutch, wherein the clutch comprises: a catch element (40), an actuating element (26) which, by rotating the drive shaft, is drivable and thereby rotatable around an actuation rotational axis by the drive shaft, the actuating element comprising at least one first actuation area (48), and a clutch element (28) which comprises at least one second actuation area (45) corresponding to the first actuation area, wherein the clutch element is translationally movable along the actuation rotational axis relative to the catch element between at least one decoupling position in which the clutch element is decoupled from the catch element, and at least one coupling position in which the clutch element is coupled to the catch element, and wherein a relative rotation between the actuating element and the clutch element, the relative rotation being effectable by rotating the drive shaft, can be converted, by the actuation areas, into a translational movement of the clutch element from the decoupling position into the coupling position, the translational movement taking place along the actuation rotational axis, relative to the catch element, relative to the actuating element and in the direction of the catch element (see par. [0053]-[0057], describes the coupling and 
(Claim 2) wherein the clutch element located in the coupling position is, by rotating the actuating element, drivable and thereby rotatable together with the actuating element, wherein by rotating the clutch element located in the coupling position the catch element and, via the catch element, the threaded spindle are drivable and thereby rotatable by the clutch element (Par. [0054], all these components start to rotate when engaged).
(Claim 3) wherein the actuation areas extend in a respective plane which extends obliquely to the actuation rotational axis (See Fig. 5, 48 and 45 obliquely extend).
(Claim 4) wherein the actuation areas, in the decoupling position, mutually overlap in the circumferential direction extending around the actuation rotational axis (See Fig. 5, 48 and 45 overlap).
(Claim 5) wherein one of the actuation areas at least partially bounds a receptacle with which the other actuation area, at least in the decoupling position, engages (see Fig. 5, 48 bounds 45).
(Claim 6) wherein at least one spring element (Fig. 3 29) which can be tensioned by moving the clutch element from the decoupling position into the coupling position, and thereby provides, at least in the coupling position, a spring force at least indirectly acting on the clutch element, wherein by the spring force a movement of the clutch element from the coupling position into the decoupling position can be effected (see par. [0045], clutch acts on clutch element to decoupling position).
(Claim 13) A method for operating a door drive for a door (Abstract, opens and closes a hatch), the method comprising: driving the door by a door drive (Figs. 1-5), and moving 
(Claim 14) wherein for moving the door into the second position, the actuating element, via the drive shaft by the drive motor, is rotated in a first rotational direction, wherein, after moving the door into the second position, the actuating element, via the drive shaft by the drive motor is rotated back a bit in a second rotational direction opposite to 
(Claim 15) A device comprising: a housing element, a door hingedly retained on the housing element and movable in relation to the housing element, and at least one door drive according to claim 1, wherein the door is drivable by the door drive and thereby movable in relation to the housing element (See abstract, par. [0002], moves a hatch relative to the vehicle body).
	
Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0204661 to Dann et al.
Dann discloses:
(Claim 1) A door drive for a door, the door drive comprising: a drive motor (Fig. 1 105), a drive shaft (Fig. 3 shaft into 308) drivable and thereby rotatable by the drive motor, a clutch (110), and a threaded spindle (Fig. 1 115) which is drivable and thereby rotatable by the drive shaft via the clutch, wherein the clutch comprises: a catch element (Fig. 2 230), an actuating element (214) which, by rotating the drive shaft, is drivable and thereby rotatable around an actuation rotational axis by the drive shaft, the actuating element comprising at least one first actuation area (ramps of 214), and a clutch element (220) which comprises at least one second actuation area (Fig. 3 321) corresponding to the first actuation area, wherein the clutch element is translationally movable along the actuation rotational axis relative to the catch element between at least one decoupling position in which the clutch element is decoupled from the catch 
(Claim 2) wherein the clutch element located in the coupling position is, by rotating the actuating element, drivable and thereby rotatable together with the actuating element, wherein by rotating the clutch element located in the coupling position the catch element and, via the catch element, the threaded spindle are drivable and thereby rotatable by the clutch element (Par. [0049], all these components start to rotate when engaged).
(Claim 3) wherein the actuation areas extend in a respective plane which extends obliquely to the actuation rotational axis (See Figs. 2 and 3, 214 and 321 obliquely extend).
(Claim 4) wherein the actuation areas, in the decoupling position, mutually overlap in the circumferential direction extending around the actuation rotational axis (See Figs. 2 and 3, 214 and 321 must overlap to function).
(Claim 5)
(Claim 7) wherein a housing (200) is provided, wherein the clutch element is rotatable in relation to the housing and translationally movable between the coupling position and the decoupling position, wherein at least one brake element formed separately from the clutch element is provided, and wherein by the brake element the clutch element can be braked against the housing at least with respect to the clutch element's rotation taking place in relation to the housing (See par. [0067], braking element may be included to brake the drive element (clutch element) from moving against the covering (housing)).
 (Claim 12) wherein the clutch element and the catch element cooperate in form-fit and/or force-fit manner and are thereby coupled to each other in the coupling position (See Figs. 2 and 3, elements 224 and 332).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dann in view of U.S. Patent App. Pub. No. 2017/0239683 to Schultheiss.
Dann discloses:
The limitations of claim 7.
Dann
(Claim 11) wherein the brake element is formed of a first material and the clutch element is formed of a second material different from the first material.
(Claim 16) wherein the brake element is formed of a plastic and the clutch element is formed of a metallic material.
Schultheiss teaches:
(Claim 11) wherein the brake element is formed of a first material and the clutch element is formed of a second material different from the first material (Par. [0028]-[0029], [0058], plastic brake 25 and steel engagement element 21).
(Claim 16) wherein the brake element is formed of a plastic and the clutch element is formed of a metallic material (Par. [0028]-[0029], [0058], plastic brake 25 and steel engagement element 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Dann to have the brake formed of plastic and clutch element formed of metal, as taught by Schultheiss, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.
		
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dann and Schultheiss in view of JP60095228 to Fukuda.
Dann and Schultheiss teach:
The limitations of claim 16.
Dann and Schultheiss do not explicitly teach:
(Claim 17) wherein the brake element is formed of a fiber-reinforced plastic.
Fukuda
(Claim 17) wherein the brake element is formed of a fiber-reinforced plastic (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Dann and Schultheiss to have the brake specifically formed of fiber-reinforced plastic, as taught by Fukuda, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 8. Particularly, a brake element directly contacting a surface of the clutch element. While Dann discloses a brake element, there is no disclosure of the brake on the clutch element itself. While using brakes in these devices are known, there is no prior art of record that provides a brake at a similarly claimed “clutch element” surface. In order to provide teaching, the art would need a “clutch element” interposed between the catch element and motor shaft, as well as having a braking element disposed on the surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman (US 3690427) discloses a positive shifted jaw clutch.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659